Citation Nr: 0525983	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-37 250	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling. 

2.  Entitlement to an increased rating for residuals of a 
right wrist injury, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
October 1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issue of entitlement to an increased rating for PTSD 
requires additional development, and will be addressed in the 
Remand portion of this decision. 


FINDING OF FACT

Range of dorsiflexion in the right wrist was measured most 
recently to 55 degrees; the right wrist is not ankylosed. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right wrist injury are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, 
Diagnostic Codes (DCs) 5214, 5215 (2004).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

In a September 2002 letter, the RO informed the veteran of 
the provisions of the VCAA.  In addition, the RO issued a 
detailed August 2003 statement of the case (SOC) and an April 
2005 supplemental statement of the case (SSOC), in which the 
veteran was advised of all the pertinent laws and 
regulations.  The Board therefore believes that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of evidence was developed 
with respect to the veteran's claim, and that the August 2003 
SOC and April 2005 SSOC issued by the RO clarified what 
evidence would be required to establish entitlement to an 
increased rating for residuals of a right wrist injury.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the April 2005 SSOC contained pertinent language from 
the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim for an increased rating for a 
right wrist disability has been obtained and associated with 
the claims file, and that neither he nor his attorney has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the issue adjudicated herein.   Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim for 
an increased rating for a right wrist disability under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the issue 
adjudicated herein for more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

Service connection for a right wrist disability was granted 
by a July 1971 rating decision.  A 10 percent rating was 
assigned under DCs 5003-5010, and that rating has been 
confirmed and continued until the present time.  Relevant 
evidence at the time of the decision included service medical 
records reflecting treatment for a navicular fracture in the 
right wrist sustained by the veteran in a volleyball game 
during service.  Reports from a July 1971 VA examination 
reflected negative
X-rays of the right wrist and physical examination finding to 
include tenderness over the navicular area of the right 
wrist.  Range of motion testing revealed pain at the extremes 
of volar flexion and dorsiflexion.  Dorsiflexion was to 70 
degrees and volar flexion to 60 degrees.  There was 
"practically no swelling" at the dorsum of the wrist.  The 
diagnosis was traumatic arthritis of the right wrist.  

The most recent pertinent clinical evidence is contained in 
reports from VA examinations conducted in October 2002 and 
January 2005.  At the October 2002 VA examination, the 
veteran stated that his right wrist was not bothering him any 
more than it had in the past, but that he experiences pain 
when trying to "work with it in a somewhat binding 
position."  He also said prolonged typing makes his right 
wrist ache, and that he is unable to perform heavy lifting or 
push up objects into an overhead position.  Upon clinical 
evaluation, there was normal wrist conformity with 60 degrees 
of dorsiflexion, 70 degrees of volar flexion, 70 degrees of 
pronation and 80 degrees of supination.  Motion and strength 
in the fingers and thumb was essentially full.  Strength 
testing was not carried out against resistance to avoid pain.  
X-rays were negative, and the diagnosis was remote wrist 
injury. 

At the January 2005 VA examination, the veteran complained 
about periodic pain in the right wrist that he descried as 6 
out of 10 in severity, exacerbated by lifting or grasping 
heavy objects, at which time he described the pain as being 
8-9 out of 10 in severity.  The pain was described as a 
burning or stabbing sensation, and the veteran also noticed 
weakness when lifting heavy objects or grasping heavy tools.  
Occasional swelling with overuse was described by the 
veteran, but he stated that he had no stiffness.  He noted 
instability when lifting objects, and he indicated the he 
used a wrist brace in the past to assist in lifting but 
stated that it did no offer much help.  Due to his wrist 
pain, the veteran stated that he has not been able to work 
the last 4 years in his chosen occupation as a electrician.  
"Additional" pain was described during flare-ups and 
repetitive use. 

The physical examination in January 2005 revealed no swelling 
and positive snuffbox tenderness.  Range of motion findings 
were 10 degrees of radial deviation, 25 degrees of ulnar 
deviation, and 55 degrees of volar flexion and dorsiflexion.  
The only movement that produced pain was dorsiflexion.  X-
rays were negative, and the diagnosis was status post right 
scaphoid (navicular) bone fracture 37 years ago with 
continued pain and limited motion with activities.   

III.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  That code provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  

Limitation of dorsiflexion of the major and minor wrist (the 
veteran is right-handed) less than 15 degrees and palmar 
flexion that is limited in line with the forearm warrants a 
10 percent disability rating.  38 C.F.R. § 4.71a, DC 5215.  
The highest assignable rating for limitation of wrist motion 
under DC 5215 is 10 percent.  Favorable ankylosis in 20 to 30 
degrees of dorsiflexion in the major wrist warrants a 30 
percent disability rating, under DC 5214.  

Applying the above criteria to the facts of this case, as the 
veteran is already in receipt of a 10 percent rating, even if 
the veteran were to have less than 15 degrees of dorsiflexion 
or palmar flexion that is limited in line with the forearm, 
which the clinical evidence cited above clearly does not 
demonstrate, increased compensation would not be available to 
the veteran under DC 5215.  While DC 5214 provides for a 
rating in excess of 10 percent, increased compensation under 
this diagnostic code requires ankylosis, which is not shown 
by the clinical evidence of record.  Also weighed by the 
Board have been the provisions of 38 C.F.R. § 4.40 with 
regard to giving proper consideration to the effects of pain 
in assigning a disability rating, as well as the provisions 
of 38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Although there is clinical evidence 
of pain in the wrist, to include a reported increase in pain 
during "flare-ups," the clinical evidence as detailed above 
simply does not reveal any objective findings which would 
warrant compensation in excess of the e 10 percent rating 
currently assigned.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this regard, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected right wrist disability is demonstrated by clinical 
or objective evidence, nor is there any other evidence that 
this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Board therefore finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

The veteran asserts in written contentions of record, and in 
his subjective complaints recorded by VA examiners as set 
forth above, a much more debilitating condition due to his 
right wrist disorder than was demonstrated by the clinical 
evidence cited above, and the Board fully respects the 
veteran's sincere assertions in this case.  However, it finds 
the probative weight of this positive evidence to be overcome 
by the more objective negative recent VA examination evidence 
cited above.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Francisco v. 
Brown, 7 Vet. App. at 55 (1994).  Thus, as the probative 
weight of the negative evidence exceeds that of the positive, 
the claim must be denied.  Gilbert, 1 Vet. App. at 49.   


ORDER


Entitlement to a rating in excess of 10 percent for residuals  
of a right wrist injury is denied. 


REMAND

In a June 2005 statement received after the claims file was 
transferred to the Board, the veteran's attorney found fault 
with the fact that evidence pertinent to the veteran's claim 
for an increased rating for PTSD, namely, VA Forms 28-1902b 
"Counseling Record - Narrative Report" indicating the 
veteran's PTSD results in such a "serious employment 
handicap" that he is "not currently feasible for 
employment," were not properly identified or considered in 
the April 2005 SSOC.  Close inspection of the SSOC confirms 
that the specified 2003 Counseling Records were not listed as 
evidence or otherwise considered therein.  Therefore, as 
initial consideration of the Counseling Records by the Board 
without affording the veteran the opportunity to first have 
the RO initially consider those documents in an SSOC would 
potentially deny due process to the veteran, the RO will be 
requested to conduct the initial consideration of these 
records in an SSOC.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part.  
 
The RO is to readjudicate the veteran's 
claim for an increased rating for PTSD by 
way of an SSOC that specifically 
documents consideration of the VA Forms 
28-1902b dated in 2003 which are of 
record, to include consideration of the 
impact of the conclusions therein that 
the veteran's PTSD results in such a 
"serious employment handicap" that he 
is "not currently feasible for 
employment."  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


